Abatement Order filed June 20, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00611-CV
                                   ____________

                     MICHELLE M. ARRIAGA, Appellant

                                         V.

ROBERT A. CARTMILL, TROY CARTMILL AND TRAVIS CARTMILL,
                          Appellees


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 08-DCV-167124

                            ABATEMENT ORDER

      After a non-jury trial, appellant brings this appeal from a judgment signed
April 4, 2012. Appellant timely requested findings of fact and conclusions of law
and timely reminded the trial court when the findings and conclusions were
overdue. The trial court did not file the requested findings and conclusions. On
May 22, 2013, appellant asked this court to order the trial court to find findings of
fact and conclusions of law.
      When an appellant timely files a request for findings of fact and conclusions
of law and a timely notice of past due findings, the trial court’s error in failing to
file findings of fact and conclusions of law is generally presumed to be harmful,
unless the record before the appellate court affirmatively shows that the
complaining party has suffered no injury. Tenery v. Tenery, 932 S.W.2d 29, 30
(Tex. 1996) (per curiam), Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772
(Tex. 1989). Error is harmful if it prevents an appellant from properly presenting a
case to the appellate court. Tenery, 932 S.W.2d at 30.

      Appellant avers in her motion that she cannot properly present her issues
without the findings and conclusions. In this case, therefore, we cannot say that the
record affirmatively discloses no injury. Because the error in this case is
remediable, the proper remedy is to abate the appeal and direct the trial court to
correct its error. See TEX. R. APP. P. 44.4; Busch v. Hudson & Keyse, LLC, 312
S.W.3d 294, 298 (Tex. App.—Houston [14th Dist.] 2010, no pet.). We ORDER the
trial court to file findings of fact and conclusions of law on or before July 10,
2013. Within ten days after the trial court has filed findings of fact and conclusions
of law, any party may file a request for specified additional or amended findings or
conclusions. The trial court shall file any additional or amended findings that are
appropriate within ten days after such a request is filed. The trial court’s findings
of fact and conclusions of law, and any additional and amended findings or
conclusions, shall be included in a supplemental clerk’s record to be filed with this
court on or before August 9, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court=s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      It is so ORDERED.

                                   PER CURIAM